Citation Nr: 0629495	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1998        rating decision, to the extent that it 
awarded a single initial 10 percent disability rating for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1981 to 
May 1984,              and from October 1985 to April 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Sioux Falls, 
South Dakota, which determined that CUE had not been 
committed in regard to a previous August 1998 rating decision 
that had granted service connection for tinnitus, and 
assigned a single initial 10 percent disability rating for 
that condition -- effective April 8, 1998.  The veteran has 
alleged CUE in the RO's failure to award separate 10 percent 
ratings for each ear.  


FINDING OF FACT

The August 1998 RO rating decision that granted service 
connection for tinnitus,   to the extent that it also awarded 
a single initial 10 percent evaluation for this condition, 
was adequately supported by the medical evidence of record, 
and           in particular, the applicable statutory and 
regulatory provisions then extant for      the evaluation of 
service-connected tinnitus under the VA rating schedule.           
This decision therefore was not egregious or fatally flawed.


CONCLUSION OF LAW

The August 1998 rating decision that granted a single initial 
10 percent disability rating for bilateral tinnitus was not 
clearly and unmistakably erroneous.           
38 U.S.C.A. § 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Furthermore, in March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court/CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of          a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of 
an application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
Notwithstanding these provisions regarding the VCAA and its 
attendant duty to notify and assist, however, the claim 
presently on appeal is for CUE in a final rating decision 
that granted a 10 percent rating, but no higher, for 
tinnitus, following the initial grant of service connection 
for that disability.  The Court has previously   held that 
the provisions of the VCAA do not apply to CUE claims -- and 
this is irrespective of whether the decision in question was 
issued by the RO or Board.   See Parker v. Principi, 15 
Vet. App. 407 (2002), citing Livesay v. Principi,            
15 Vet. App. 165, 178-79 (2001) (en banc).  See, too, 38 
U.S.C.A. § 5109A;         38 C.F.R. § 3.105(a).  Hence, there 
was no legal obligation on the part of VA         to provide 
the veteran with preliminary notice or assistance with his 
CUE claim under the VCAA.  So the veteran's claim at present 
may be adjudicated on its merits without further development 
of the record.

Previous RO decisions that were not timely appealed are final 
and binding on          a claimant, and will be accepted as 
correct in the absence of CUE.  The prior decision may only 
be reversed or amended where such an error is established.      
See 38 C.F.R. § 3.105(a) (2005); 38 U.S.C.A. § 5109A (West 
2002).   

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the  kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

To this effect, the Court has also set forth a three-pronged 
test to be applied            to ascertain whether CUE is 
present in a prior decision:  (1) it must be determined 
whether either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed and 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi,          3 Vet. App. 310, 313-14 (1992) (en banc).  

In addition, for an alleged error to constitute CUE it must 
have consisted of an administrative failure to apply the 
correct statutory and regulatory provisions         to the 
correct and relevant facts, and not merely misinterpretation 
of the facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992).  See, too, Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  A breach of VA's duty to notify and assist, 
in and of itself, does not constitute CUE.  See Crippen v. 
Brown,                    9 Vet. App. 412, 418 (1996); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The veteran alleges CUE in the previous August 1998 rating 
decision, on the  justification that the RO incorrectly 
awarded only a single 10 percent evaluation, and no higher, 
effective from April 8, 1998, for bilateral tinnitus.  
According to the veteran's representative, under the 
provisions under the VA rating schedule specifically for the 
evaluation of service-connected tinnitus at that time,                  
at 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (1998), the 
proper evaluation    for bilateral tinnitus consisted of 
separate 10 percent ratings assigned for each ear.    

As for the appropriate version of the rating criteria for 
application under the law then extant, it first warrants 
discussion that prior to 1999, DC 6260 provided for      a 10 
percent rating for tinnitus where it was persistent as a 
symptom of head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, DC 6260 (1998).  In May 1999, DC 6260 was 
amended effective June 10, 1999, to provide for a 10 percent 
rating for recurrent tinnitus, regardless of etiology.  See 
64 Fed. Reg. 25,202 (1999). Neither of those regulations 
explicitly addressed whether a separate tinnitus rating could 
be awarded for each ear.





Effective June 13, 2003, DC 6260 was again revised to provide 
that only a single  10 percent evaluation is to be assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260,          
Note 2 (2003).  See also 68 Fed. Reg. 25,822 (2003).  
Notwithstanding these revisions, the present case involves a 
claim for CUE in the August 1998 rating decision to the 
extent that it failed to assign separate 10 percent ratings 
at which point the version of the rating criteria from prior 
to June 10, 1999 was applicable    -- in advance of when 
there was additional language in the criteria expressly 
precluding separate compensable ratings.  So the basis for 
the veteran's CUE claim is the RO's application of the 
earlier version of the criteria.  

In proceeding with an analysis of whether there was CUE in 
the former          August 1998 rating decision, it should be 
noted at the outset that there have been several recent 
developments in the law that warrant preliminary discussion.  

In April 2005, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA subsequently appealed the Court's decision 
in Smith to the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary imposed a temporary stay at the Board on the 
adjudication of tinnitus claims affected by the Smith 
decision during the time period that the appeal to the 
Federal Circuit was pending.  The specific claims affected by 
the stay included:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than        
10 percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, DC 6260.           
Since this case at hand involves the first situation 
described above (it pertains to      a potential available 
rating for tinnitus greater than 10 percent, under a version 
of the criteria prior to June 13, 2003, even if not a claim 
for an increased rating, as in Smith), adjudication of the 
veteran's claim at the Board was therefore deferred.  
More recently, however, the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).      Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

Upon consideration of the veteran's CUE claim on the merits, 
the Board does not find any error in application of the 
pertinent rating criteria for the evaluation of tinnitus, in 
the RO's August 1998 decision awarding no more than a single 
initial     10 percent rating.  This allegation of CUE 
constitutes, essentially, a disagreement with how the law 
then extant was applied, and does not implicate the 
underlying factual basis of the case -- inasmuch as the claim 
must be resolved based on application of the VA rating 
schedule, and not any factual consideration as to whether the 
veteran's tinnitus is unilateral or bilateral (and 
notwithstanding if it were conclusively shown to be 
bilateral).  Rather, at the time the August 1998     rating 
decision was issued, the governing statutes and regulations 
under VA law were absent for any provision for the assignment 
of separate disability ratings       for bilateral tinnitus, 
and for that matter, in accordance with a reasoned and             
well-supported interpretation of the law at that time, such 
an evaluation would       in fact have been prohibited.   

It initially warrants discussion, that when the RO decided 
the veteran's claim for   an increased rating for tinnitus in 
August 1998, there was no statute or regulation (including 
found at 38 C.F.R. § 4.87, DC 6260 itself), case law, or 
interpretive opinion of VA's Office of General Counsel that 
stipulated that separate ratings are assignable for bilateral 
tinnitus.  While the version of the rating criteria that was 
later enacted, effective in June 2003, did expressly preclude 
separate compensable ratings for tinnitus, the lack of a 
similar prohibition stated in DC 6260 before then, by 
implication does not suggest that the former regulation 
represented an endorsement of distinct evaluations for 
tinnitus in each ear.  

Indeed, VA's adjudicatory process with respect to tinnitus 
claims, even prior to the enactment of the revised criteria, 
has generally been to assign no more than a   single 
disability rating, as further explained in the General 
Counsel's opinion in VAOPGCPREC 2-2003 (May 23, 2003) which 
subsequently clarified this approach to the evaluation of 
service-connected tinnitus.  Likewise, reviewing the 
implementing regulations for the revised June 2003 rating 
criteria, the proposed notice of rulemaking included 
discussion to the effect that the amendment precluding 
separate 10 percent evaluations for tinnitus, notably, 
"involves no substantive change and is consistent with 
current practice."  Schedule for Rating Disabilities: 
Evaluation of Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002).  
What the above findings show is that the practice of 
assigning a single 10 percent rating for tinnitus, although 
not directly mentioned in the former rating criteria, was 
clearly not an established principle of VA law, such that the 
failure in applying it would constitute the type of 
undebatable error that is required to indicate CUE.  

Additionally, further substantiation of the legal basis upon 
which the RO, in its August 1998 rating decision, determined 
that the appropriate evaluation for the veteran's tinnitus 
was a single 10 percent disability rating, is that in 
accordance  with the most reasonable interpretation of the VA 
rating schedule from the period  in which the former criteria 
applied (i.e., prior to June 10, 1999), distinct evaluations 
for bilateral tinnitus were unavailable as a matter of law.           


38 C.F.R. § 4.25(b) provides that except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See also Esteban v. Brown, 6 Vet. App. 259 (1994).  

Also significant, however, is that the assignment of separate 
ratings is dependent  on a finding that the disease entity is 
productive of distinct and separate symptoms;   the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14 (2005); Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  In VAOPGCPREC 2-2003, the General Counsel noted 
that tinnitus is the perception of sound in the absence of 
any external stimulus.       Citing The Merck Manual 665 
(17th ed. 1999).  VA also discussed the nature of tinnitus in 
the proposed amendment to DC 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  It is theorized 
that in true tinnitus the brain creates 
phantom sensations to replace missing 
inputs from the damaged inner ear, similar 
to the brain's creation of phantom pain in 
amputated limbs.  (Diseases  of the Ear, 
H. Ludman, and T. Wright, 6th ed., chapter 
11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research    
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus, Allyn and Bacon, 
1995, J. Vernon and A. Moller (Eds)).  
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See 67 Fed. Reg. at 59,033.




VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that tinnitus 
was generated in the inner ear, but this 
is not the case.  It further states that 
damage in the inner ear may be a precursor 
for subjective tinnitus, but that 
subjective tinnitus is generated within 
the central auditory pathways.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, as explained above, that tinnitus is a single 
disease entity manifested in a single disability, regardless 
of whether it is perceived as being in one ear, both ears, or 
in the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is inappropriate. The application of 
38 C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

The determination that section 4.87, DC 6260 does not support 
the assignment of separate ratings, is further supported by 
the regulatory scheme that provides the basis for evaluating 
the severity of a service-connected disability.  Under the    
rating schedule, separate ratings are often expressly 
provided for when a single disease entity has caused numerous 
multiple disabling conditions, to include in particular, 
those diagnostic codes of the feet which provide different 
ratings for unilateral and bilateral involvement -- there is 
no nearly identical rating system which has been implemented 
for tinnitus, however.  Similarly, several of those 
diagnostic codes with respect to the auditory system other 
than tinnitus, such as for hearing loss (DC 6100) or loss of 
an auricle (DC 6107) also provide for higher evaluations 
where involvement is bilateral rather than unilateral, but 
once again, this is not the case with the former rating 
criteria for tinnitus, for which a single    10 percent 
evaluation was listed under the former DC 6260 for when 
recurrent       in nature.  

Accordingly, the provisions of VA law pertaining to the 
evaluation of           service-connected tinnitus from when 
the pre-June 10, 1999 criteria were effective, under a 
thorough and reasoned analysis of the rating schedule, did 
not provide for more than a 10 percent rating for persistent 
tinnitus, whether involvement is unilateral or bilateral.  
Moreover, as mentioned, the decision of the Federal Circuit 
in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) upheld 
the interpretation of the law governing the evaluation of 
tinnitus on the part of VA -- and while this claim pertains 
to an August 1998 rating decision, and the Smith decision 
obviously was not indicative of the state of the law then, 
this recent decision helps to emphasize the underlying well-
supported basis for VA's longstanding interpretation that 
disfavors separate ratings for bilateral tinnitus.   

Hence, the record does not establish that a finding of CUE is 
warranted in the   RO's August 1998 decision to assign a 
single 10 percent rating for tinnitus, since   at the time of 
that decision, the state of the law, if anything, was 
supportive of the assignment of no more than a single rating 
for bilateral tinnitus.  There is no basis upon which to 
establish that the RO ignored or incorrectly applied the 
relevant statutory and regulatory provisions then extant, 
resulting in an error that would have manifestly changed the 
outcome of the August 1998 rating decision.  So the veteran's 
claim for CUE in that decision must be denied.









ORDER

The claim of CUE in the August 1998 rating decision, to the 
extent that it awarded  a single initial 10 percent 
disability rating for bilateral tinnitus, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


